Citation Nr: 0841831	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-22 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to service connection for bilateral knee 
arthritis should be reconsidered and, if so, whether the 
claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970 and from September 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The issues of entitlement to service connection for 
peripheral neuropathy and hypertension were also addressed in 
the June 2005 Statement of the Case, but the veteran 
specifically limited his appeal to the bilateral knee issue 
in the VA Form 9 submitted in July 2005.  The Board will 
limit its consideration accordingly.


FINDINGS OF FACT

1.  In an unappealed September 1998 rating decision, the 
originating agency denied reopening of a previously denied 
claim for service connection for a bilateral knee disability.

2.  The evidence received since the September 1998 rating 
decision includes a relevant service department record.

3.  Bilateral knee arthritis was present during the veteran's 
second period of active duty; it did not clearly and 
unmistakably exist prior to service and undergo no permanent 
increase in severity as a result of service.




CONCLUSIONS OF LAW

1.  The requirements for reconsideration of a claim for 
service connection for bilateral knee arthritis have been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) 
(2008).

2.  Bilateral knee arthritis was incurred in active duty.  38 
U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. § 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

As explained below, the Board has determined that 
reconsideration of the veteran's claim for service connection 
for a bilateral knee arthritis is in order and that the 
evidence of record is sufficient to his establish the 
veteran's entitlement to service connection for a bilateral 
knee arthritis.  Therefore, no further development of the 
record is required with respect to the matters decided 
herein.  Although the record reflects that the RO has not 
provided appropriate notice with respect to the initial-
disability-rating and effective-date elements of the claim, 
those matters are not currently before the Board and the RO 
will have the opportunity to provide the required notice 
before deciding those matters.

Reconsideration

If VA receives or associates with the claims file official 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim.  38 C.F.R. § 
3.156(c).

Service connection for a bilateral knee disability was first 
denied in an unappealed rating decision of December 1991.  In 
an unappealed September 1998 rating decision, the originating 
agency declined to reopen the claim.

Evidence received since the September 1998 rating decision 
includes A Department of Defense Form 214 (DD-214) for the 
veteran's period of active service from January 1968 to 
January 1970.  This official service department record is 
relevant and it existed when the claim was previously 
addressed by the RO, but was not of record at the time of the 
prior RO decisions.  Therefore, reconsideration of the claim 
is in order.

Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can only be rebutted by clear and unmistakable 
evidence that the disability existed prior to service and was 
not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Analysis

Service medical records for the veteran's first period of 
active duty indicate that he experienced pain and swelling in 
January 1969 as a result of a basketball injury where he felt 
his left knee slip.  A history of a left knee injury 
secondary to football was noted.  No knee disability was 
noted upon separation from this first tour of active duty in 
December 1969.

Upon re-entry into service in September 1990, the veteran 
underwent an examination and no knee disorder was identified.  
Service medical records for this second tour of duty include 
a February 19991 outpatient note indicating that the veteran 
complained of pain in both knees and that he was diagnosed 
with probable degenerative joint disease and retro patellar 
pain syndrome.  A statement of duty status form dated in May 
1991 indicates that the veteran had experienced chronic knee 
pain and swelling since September 1990.  This report also 
notes that an increase in pain occurred during the veteran's 
overseas tour in Saudi Arabia, as a result of truck driving.

Within weeks of separation, the veteran underwent a VA 
examination in July 1991.  He reported a history of swelling 
and pain in both knees.  He reported that he did have knee 
pain and swelling prior to going to Saudi Arabia, but it 
wasn't as bad as it was then.  This pain increased when 
squatting or running.  After physical examination, the 
veteran was diagnosed with arthritis of the knee joints, 
which was confirmed by X-ray findings.

The medical evidence clearly establishes that the veteran's 
bilateral knee arthritis was present during his second tour 
of duty.  While the evidence does indicate that the veteran 
had some pain and swelling prior to re-mobilization, the 
veteran's knees were found to be normal on the September 1990 
entrance examination.  The evidence does not clearly and 
unmistakably demonstrate that the arthritis in either knee 
existed prior to service and underwent no permanent increase 
in severity as a result of service.  Therefore, the 
presumption of soundness has not been rebutted, and the 
veteran is entitled to service connection for bilateral knee 
arthritis.

ORDER

The Board having determined that reconsideration of the claim 
of entitlement to service connection for bilateral knee 
arthritis is in order, this benefit sought on appeal is 
granted.

Entitlement to service connection for bilateral knee 
arthritis is granted.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


